DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 12/11/2019 and claims the benefit of the United States Provisional Application Nos. 62/778,331 filed 12/12/2018 and which claims the benefit of the priority of State of Israel Patent Application No. IL263679 filed 12/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Status
Claims 1, 3-6, and 11-19 are being examined on the merits in this office action.
Claim Objections -Withdrawn
The objection of claims 1, 15 and 17 is withdrawn in view of Applicants’ amendment.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140205636A1 (hereinafter “the ‘636 publication”) in view of US 5989215A (hereinafter “the ‘215 patent”), US 2010/0203033A1 (hereinafter “the ‘033 publication) and US 2016/0317700 A1 (hereinafter “the ‘700 publication).

‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses Evicel® fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014].
Even though ‘636 teaches addition of albumin, the publication does not disclose the concentration of albumin and does not disclose the total protein concentration of fibrinogen.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches that the total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml. ‘215 patent further teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml. ‘215 teaches that the first component comprising fibrinogen may also include factor XIII (col. 2, line 6-7; col. 5, line 15-16; col. 8, line 3-4).
The disclosures teach addition of factor XIII but do not teach at least two of members selected from: factor XIII, factor VIII, fibronectin, von Willebrand factor (vWF), and vitronectin. However, this is known in the art as taught by ‘033.
‘033 teaches a fibrin glue kit comprising: at least two separate components and that one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme like thrombin [0057] and used for preventing and/or reducing of adhesions [0049-0050]. ‘033 further teaches that the concentration of the fibrinogen in the formulations, kits and methods of the invention can be in the range of from about 15 to about 150 mg/ml, of 40 to about 100 mg/ml, or from about 40 to about 60 mg/ml [0061]. This encompasses the instant concentration. ‘033 further teaches that thrombin in the range of from about 2 to about 4,000 IU/ml [0067] and that the thrombin solution typically comprises thrombin and calcium chloride [0067]. ‘033 further discloses that the component may comprises albumin in the range of from about 2 to about 8 mg/ml [0067]. ‘033 teaches the addition of other components such as Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF) and teaches that the components encourage the formation of the clot [0077]. ‘033 teaches that the method was used increasingly in surgery to reduce bleeding, and adhesions, to sealing or filling surfaces and/or improve wound healing [0012]. The examiner used the ‘033 reference to teach the addition of other components such as Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF). Furthermore, with regards to albumin, ‘700 teaches a fibrinogen/thrombin-based dressing [0035] and that it may include other constituents such as albumin at a concentration of about 0.1 mg/ml [0086]. ‘700 teaches that the addition albumin improved dressing performance [0175].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of ‘636 and ‘215 and include other components Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF) as taught by ‘033 because ‘033 teaches that the hydrogel was successful for reducing bleeding and adhesion [0012]. Further, it would have been obvious to use albumin at the concentrations disclosed by ‘700 because ‘700 teaches that the addition albumin improved dressing performance [0175]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘636 with ‘215, ‘033 and ‘700 because ‘033 teaches that the method was used increasingly in surgery to reduce bleeding, and adhesions, to sealing or filling surfaces and/or improve wound healing [0012]. The prior art disclosures render obvious claim 1.
Regarding claim 3, 4 and 5, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml. In addition, regarding claim 4 and 5, ‘140 teaches that the resulting fibrinogen concentrate contains a total protein concentration of at least 30mg/ml to 120mg/ml (p. 2, 4th paragraph, line 6-7) which encompasses the instant range. In addition, ‘636 teaches that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. 
Regarding claim 6, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Claims 11 is a product-by-process type claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 11 is drawn to a kit comprising a first and second container comprising fibrinogen and thrombin wherein the fibrinogen is obtained by cryoprecipitation, that the fibrinogen is a biologically active component of a plasma cryoprecipitate-derived from antihaemophilic factor preparation. The substance and structure of the claimed kit comprising fibrinogen and thrombin is not affected by these limitations, which merely reflect one version of a process that could be used to make the product.  The kit comprising a first and second container comprising fibrinogen and thrombin could be made in other ways, thus, the limitation of fibrinogen being obtained by plasma cryoprecipitation from antihaemophilic factor preparation does not add patentable weight to the claims.  If the product in these claims is the same as or obvious from a product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art (‘636 and ‘215). The ‘215 patent teaches a kit comprising the first container and a second and that the total protein concentration of fibrinogen is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml and that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml thus claim 11 are rejected as unpatentable over ‘215 patent.
Regarding claim 12, the ‘033 teaches that component A and B which comprise fibrinogen and thrombin are in form of a solution (claim 15 and [0034]. The teaching of a solution indicates that the fibrinogen and thrombin are in liquid forms.
Regarding claim 13, ‘215 teaches that the invention is used for preventing the formation of adhesions (col. 12, line 14-15).
Regarding claim 14, ‘636 teaches that the two components are applied, for example, by two syringes [0027, 0047] and that the solutions are sprayed [0027, 0050-0052].
Regarding claim 15-18, ‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses evicel fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014]. 
With regards to the concentration of albumin, ‘215 teaches that albumin may be added at 5-15mg/ml (see example 1) and ‘033 further discloses that the component may comprise albumin in the range of from about 2 to about 8 mg/ml [0067] hence it would be obvious use similar albumin concentrations. With regards to the ’033 publication, the recitation of about 2 mg/ml encompasses concentrations slightly below the concentration of 2 mg/ml rendering obvious the instant concentration of 1.5 mg/ml and 1.8 mg/ml. this is because the concentration are sufficiently close that the ordinary skilled artisan would infer that the concentration of albumin would possess the same or substantially similar properties. This is analogous to the facts in Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985), wherein the prior art range did not overlap or touch a recited range, but was sufficiently similar in magnitude such that there was an expectation that the prior art range would pertain to a composition exhibiting the same or substantially similar properties; See also MPEP § 2144.05 which indicates a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, the instant specification discloses that the term “about” indicates values that may deviate up until 20% which puts the range to about 1.8 mg/ml (20% of 1.5 mg/ml). This concentration is therefore rendered obvious by ‘033. Furthermore, claim 16 recites an upper range of 1.8 mg/ml. 20% of 1.8 mg/ml is about 2.16 mg/ml a limit which is encompassed in the range disclosed by ‘033. In addition, ‘700 teaches constituents such as albumin may be added at a concentration of about 0.1 mg/ml [0086].
Regarding claim 19, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that the present inventors demonstrated that exemplary compositions forming hydrogel or clots enable both effective adhesion prevention and retention of the highest amount of water when albumin is up to about 1.8 mg/ml (18% of total protein (see Exp 2, paragraph [152], and Exp 3, paragraphs [189]). For example, the hydrogel formed by kits of the present invention retains a higher proportion of water than fibrin materials currently available. The greater degree of water retention is particularly beneficial to the therapeutic use of the hydrogel and that none of the cited publications considers the advantages imparted by controlling the concentration of albumin taught therein, let alone in the context of adhesion prevention and water retention.
The arguments presented above have been fully considered but are unpersuasive because the instant albumin amounts are taught by prior art and/or rendered obvious as disclosed above. Specifically, ‘033 discloses that the component may comprises albumin in the range of from about 2 to about 8 mg/ml [0067] hence it would be obvious use similar albumin concentrations. With regards to the ’033 publication, the recitation of “about” 2 mg/ml encompasses concentrations slightly below the concentration of 2 mg/ml rendering obvious the instant concentration of 1.5 mg/ml and 1.8 mg/ml. This is because the concentration are sufficiently close that the ordinary skilled artisan would infer that the concentration of albumin would possess the same or substantially similar properties. This is analogous to the facts in Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985), wherein the prior art range did not overlap or touch a recited range, but was sufficiently similar in magnitude such that there was an expectation that the prior art range would pertain to a composition exhibiting the same or substantially similar properties; See also MPEP § 2144.05 which indicates a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, the instant specification discloses that the term “about” indicates values that may deviate up until 20% which puts the amount at about 1.8 mg/ml. This concentration is therefore rendered obvious by ‘033. . Furthermore, claim 16 recites an upper range of 1.8 mg/ml. 20% of 1.8 mg/ml is about 2.16 mg/ml a limit which is encompassed in the range disclosed by ‘033. In addition, ‘700 teaches constituents such as albumin may be added at a concentration of about 0.1 mg/ml [0086]. This reads on the instant limitation of up to about 1.8 mg/ml. Therefore, the prior art references disclose the instant kit, comprising the instant fibrinogen, thrombin and albumin concentrations for the instant use of preventing tissue adhesion. There is an expectation that the instant kit would be able to exhibit the argued water retention. The arguments are unpersuasive.
Applicant further argues that the references are silent on albumin at a concentration of up to about 1.5 mg/ml and further argues that '033 Publication reference, either alone or in combination with the '636 publication and/or the '215 Patent, there are no reasons that would have led a person of ordinary skill to remove the tranexamic acid or to limit the concentration of albumin to achieve the claimed invention without undue experimentation with a reasonable expectation of success, as it is clear that none of these publications, either alone or in combination, provide any motivation for a skilled person to prepare and utilize a formulation which includes a low albumin content, and which is free of tranexamic acid.
The arguments presented above are unpersuasive because ‘636 discloses in example 1 that Evicel® fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. As applicant discloses in the arguments, BAC2 does not contain tranexamic acid or aprotinin. In addition, the examiner cites Dhillon (reference previously cited to rebut applicant arguments; published 2011; Drugs 2011; 71 (14): 1893-1915) and discloses Evicel®, a fibrin sealant that consists of two components, i.e. fibrinogen and thrombin (abstract) and further discloses that it does not contain tranexamic acid (abstract). ‘636 further teaches that plasmin is removed [0004]. With regards to the albumin concentration arguments, this argument has been addressed by the Examiner in the response to arguments above. The arguments are therefore unpersuasive.

Conclusion
Claims 1, 3-6, and 11-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615